      Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 1 of 31




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMI CLAIRE, KATHRYN LANE,
and AHMIR MURPHY,

      Plaintiffs,

v.                                    CASE NO.: 4:20-cv-00020-MW-MAF

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES, et al.,

     Defendants.
__________________________________________/

      DEFENDANT, FLORIDA DEPARTMENT OF CORRECTIONS’,
     SECRETARY MARK INCH’S, AND ANDY THOMAS’ MOTION TO
           DISMISS PLAINTIFFS’ AMENDED COMPLAINT

      Defendants, Florida Department of Corrections (“FDC”), Mark Inch, in his

official capacity as Secretary of the Florida Department of Corrections (“Secretary

Inch”), (collectively “FDC Defendants”) and Andy Thomas, in his official capacity

as Public Defender of the Second Judicial Circuit of Florida (“Mr. Thomas” or the

“Public Defender”) through undersigned counsel, and pursuant to Rules 12(b)(1) and

12(b)(6), Fed. R. Civ. P., and N.D. Fla. Loc. R. 7.1, move this Court to dismiss

Counts III, IV, VII, and VIII of the Amended Complaint, with prejudice.

                                  Introduction

      The Amended Complaint must be dismissed based on several fundamental

grounds. Plaintiff Ahmir Murphy brings the following counts against the FDC
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 2 of 31




Defendants: Count IV asserts violations of Title VII by the FDC; and Count VIII,

brought against Secretary Inch in his official capacity as Secretary of the FDC

pursuant to 42 U.S.C. §1983, asserts violations of the Fourteenth Amendment’s

Equal Protection Clause.

      Similarly, Plaintiff Kathryn Lane brings the following counts against the

Public Defender: Count III asserts violations of Title VII by the Public Defender;

and Count VII, brought against the Public Defender in his official capacity pursuant

to 42 U.S.C. §1983, asserts violations of the Fourteenth Amendment’s Equal

Protection Clause.

      Each of these counts must be dismissed with prejudice because Mr. Murphy

and Ms. Lane (for the purposes of this motion collectively referred to as “Plaintiffs”)

have failed to demonstrate Article III standing. None of the alleged injuries are fairly

traceable to, or can be redressed by the FDC or the Secretary of FDC or Mr. Thomas.

This is because by statute, the Florida Department of Management Services

(“DMS”) has total control and authority over the provision of health insurance for

state employees, including the Plaintiffs. As such, the actions of the FDC, Secretary

Inch and Mr. Thomas are not fairly traceable to the harm suffered by the Plaintiffs,

which was solely caused by the actions of the DMS in determining the appropriate

level of healthcare for state employees.




                                           2 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 3 of 31




      Count VIII, styled as an Ex Parte Young claim for prospective injunctive relief

from a continuing violation of law against Secretary Inch, also fails because it is

barred by sovereign immunity. Secretary Inch lacks the authority to actually

implement or enforce the complained-of policies. This destroys the legal fiction that

Ex Parte Young provides in very limited cases for litigants to obtain relief from states

in federal courts in situations where such actions for relief would otherwise be

barred. This same reason also requires the dismissal of Count VII against Mr.

Thomas.

      Counts III and IV of the Complaint, brought pursuant to Title VII alleging sex

discrimination must also be dismissed for failure to state a cause of action. Plaintiffs

simply fail to plead any facts establishing that they were treated adversely due to

their sex.

                                        Facts

      The following facts are taken from the Amended Complaint and in the light

most favorable to the Plaintiffs. None of the facts recited herein should be deemed

an admission on the part of the moving parties that they are true.

      Mr. Murphy was born female, but identifies as male. (Doc. 34 p. 38 ¶ 165).

Ms. Lane was born male, but identifies as female. (Doc. 34 p. 29 ¶ 122). Mr. Murphy

and Ms. Lane were diagnosed with gender dysphoria at or before the alleged

constitutional and statutory violations occurred. (Doc. 34 pp. 30, 39 ¶¶ 126, 171).

                                           3 of 31
       Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 4 of 31




According to the Amended Complaint, gender dysphoria is a medical diagnosis for

the “feeling of incongruence between one’s gender identity and one’s sex assigned

at birth, and the resulting distress caused by that incongruence. . ..” (Doc. 34 p. 9 ¶

25).

       Mr. Murphy alleges that his treating physician recommended he receive a

double mastectomy and chest reconstruction and deemed both procedures medically

necessary to treat his gender dysphoria. (Doc. 34 p. 42 ¶¶ 185, 186). Ms. Lane alleges

that her treating physician recommended she receive facial feminization surgery and

deemed it medically necessary to treat her gender dysphoria. (Doc. 34 pp. 32-33 ¶¶

138, 139).

       Mr. Murphy is employed as a correctional sergeant at Homestead Correctional

Institution in Florida City for the FDC. (Doc. 34 p. 37-38 ¶163). As a state employee,

his health insurance is provided by the state of Florida through AvMed. (Doc. 34 pp.

13-14 ¶¶ 39, 43, 47). Ms. Lane is employed by the Office of the Public Defender in

the Second Judicial Circuit of Florida, which is headed by Mr. Thomas. (Doc. 34 p.

29 ¶ 118). As a state employee, her health insurance is provided by the state of

Florida through Capital Health Plan (“CHP”). (Doc. 34 pp.13-14 ¶¶ 39, 43, 46).

       The state health plan is developed, maintained, and provided to state

employees by DMS. (Doc. 34 p. 13 ¶¶ 40, 41, 42). Under section VI of the health

insurance plan documents outlining the coverage provided by AvMed there is a

                                           4 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 5 of 31




“Limitations and Exclusions” provision, which states “[t]the following services and

supplies are excluded from coverage under this Plan unless a specific exception is

noted. Exceptions may be subject to certain coverage Limitations.” (Doc. 20-1 p.

57). Section VI then goes on to identify 39 different categories of limitation and

exclusions in the plans, one of which is “gender reassignment or modification

services and supplies.” (Doc. 20-1 p. 58).

       Likewise, under section VI of the health insurance plan document outlining

the coverage provided by CHP there is a “Limitations and Exclusion” provision,

which states “[t]he following services and supplies are excluded from coverage

under this Plan unless a specific exception is noted. Exceptions may be subject to

certain coverage Limitations.” (Doc. 19-1 p. 57). Section VI then goes on to identify

39 different categories of limitations and exclusion in the plans, one of which is

“gender reassignment or modification services supplies.” (Doc. 19-1 p. 58).

       While the Amended Complaint does not include or attach the AvMed or CHP

plan documents, they are both referred to extensively therein. The Eleventh Circuit

has instructed that a district court may consider extrinsic evidence in ruling on a

motion to dismiss if it is (1) central to the plaintiff’s claim, and (2) its authenticity is

not challenged. SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337

(11th Cir. 2010); see also Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267-68

(11th Cir. 2002). Plaintiffs’ Amended Complaint is centered around the state-

                                             5 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 6 of 31




provided insurance plans and the gender reassignment exclusion. (Doc. 34 p. 15 ¶

54). Obviously, the plan documents are central to the Amended Complaint and their

authenticity should not be in question.

      Mr. Murphy alleges that on May 13, 2019, his physician sought authorization

for Murphy to obtain a double mastectomy. (Doc. 34 p. 44 ¶ 193). On May 23, 2019,

AvMed denied authorization for coverage citing to the exclusion in the state plan for

gender reassignment or modification services and supplies. (Doc. 34 p. 44 ¶ 194).

On May 29, 2019, a different physician sought authorization for Mr. Murphy to

obtain the procedure. (Doc. 34 p. 44 ¶ 195). On June 5, 2019, AvMed denied the

second authorization request for coverage citing to the exclusion in the state plan for

gender reassignment or modification services and supplies. (Doc. 34 p. 45 ¶ 196).

      On January 11, 2019, Plaintiff Lane’s physician sent a letter recommending

that Lane obtain facial feminization surgery. (Doc. 34 p. 33 ¶ 139). CHP denied

authorization for coverage citing to the exclusion in the state plan for gender

reassignment or modification services and supplies. (Doc. 34 p. 33 ¶ 140). Ms. Lane

appealed the denial pursuant to the plan, and CHP again denied the appeal for the

same reason, as well as for the additional reason that the procedure fell under the

exclusion for cosmetics surgeries or services. (Doc. 34 p. 33 ¶¶ 141, 142).

                                     Argument 1

1
  Because this Court is surely well-versed in the standard for adjudicating a motion
to dismiss, it is omitted.
                                          6 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 7 of 31




I.    Plaintiffs Lack Article III Standing to Sue the FDC Defendants and Mr.
      Thomas

      All of Plaintiffs’ counts against the FDC Defendants and Mr. Thomas must be

dismissed pursuant to Rule 12(b)(1), Fed. R. Civ. P., as this Court lacks subject

matter jurisdiction over these claims. This is because the Plaintiffs cannot establish

standing to sue the FDC Defendants or Mr. Thomas. To satisfy the constitutional

restriction of federal courts’ jurisdiction to “cases” and “controversies,” “a plaintiff

must demonstrate constitutional standing.” Bank of Am. Corp. v. City of Miami, Fla.,

137 S. Ct. 1296, 1302 (2017). “Article III standing requires Plaintiff to show an

‘injury in fact’ that is ‘fairly traceable’ to the defendant’s conduct and ‘that is likely

to be redressed by a favorable judicial decision.” Id. The party invoking federal

jurisdiction bears the burden of proving standing. Hollywood Mobile Estates Ltd. v.

Seminole Tribe of Fla., 641 F.3d 1259, 1265 (11th Cir. 2000).

      Here, Plaintiffs’ alleged injuries are not fairly traceable to the challenged

actions of the FDC Defendants or Mr. Thomas. Moreover, a favorable decision by

this Court on the counts subject to this motion will not result in any remedy that the

FDC Defendants or Mr. Thomas can provide as a matter of law. Stated another way,

this Court cannot compel the FDC Defendants or Mr. Thomas to do anything that

would redress the Plaintiffs’ injuries. Thus, the Plaintiffs cannot establish the

requisite standing to proceed against the FDC Defendants or the Public Defender

warranting dismissal.
                                            7 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 8 of 31




      a.     Plaintiffs’ Injuries Are Not Fairly Traceable to the FDC Defendants or
             the Public Defender.

      Article III standing requires “a causal connection between the injury and the

conduct complained of—the injury has to be fairly traceable to the challenged action

of the defendant, and not the result of the independent action of some third party.”

Hollywood Mobile Estates, 641 F.3d at 1265 (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992)). Here, any injury allegedly suffered by the Plaintiffs via denial

of coverage for their respective requested procedures, is exclusively tied to the

independent actions of a third party – DMS. The FDC Defendants and Mr. Thomas

have no control over any aspect of the health insurance provided to state employees

via the AvMed or CHP state insurance plans.

      The Florida Legislature has expressly declared its intent that DMS “shall be

responsible for all aspects of the purchase of health care for state employees under

the state group health insurance plan or plans . . .” §110.123(3)(c), Fla. Stat. (2019)

(emphasis supplied). The responsibilities assigned and limited to DMS by the

Legislature include the “determination of health care benefits to be provided” and

the “negotiation of contracts for health care and health care administrative services.”

Id.; see also §110.123(5)(a), Fla. Stat. (It is the duty of the DMS to “[d]etermine the

benefits to be provided and the contributions to be required for the state group

insurance program”). Plaintiffs acknowledge DMS’s statutory responsibilities as to

the determination and provision of group health insurance for state employees. (Doc.
                                           8 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 9 of 31




34 ¶¶ 40-43). To be sure, the FDC and the Public Defender are both included in the

definition of “State Agency” for purposes of the state insurance program.

§110.123(2)(i), Fla. Stat. The Plaintiffs are full-time employees of state agencies as

defined in §110.123(2)(c) and §110.123(2)(i), Fla. Stat., and have voluntarily elected

to participate in the group insurance program offered by DMS as an enrollee.

§110.123(2)(b) & (c), Fla. Stat.

      Nowhere in the Amended Complaint do the Plaintiffs allege that the FDC

Defendants or the Public Defender have any role in, or authority to, implement the

state health plans, establish exclusions, solicit or choose providers, enter into

contracts to establish the state health plans, or otherwise control or influence any

aspect of the state health plans. Further, there is no allegation in the Amended

Complaint that the FDC Defendants or the Public Defender were in any way

involved in the decision to deny the Plaintiffs their requested procedures.

      It was solely DMS’s responsibility to select and define the contours of the

benefits offered under the state health plan that covered Plaintiffs. Because the FDC

Defendants and the Public Defender have no involvement in that process, no conduct

of the FDC Defendants or the Public Defender is fairly traceable to the injury alleged

in the Amended Complaint.

      Ultimately, the “fairly traceable” element of Article III standing is essentially

a threshold showing that there is some causal connection between the injury and the

                                          9 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 10 of 31




actions of the defendants. See Allen v. Wright, 468 U.S. 737, 757 (1984), abrogated

in part on other grounds by Lexmark Int’l., Inc. v. Static Control Components, Inc.,

572 U.S. 118 (2014) (holding that causation is a distinct requirement of standing

apart from whether requested relief might substantially remedy a threatened

constitutional injury). This case is similar to numerous cases in which the Eleventh

Circuit has found want of facts to establish the “fairly traceable” element of Article

III standing and a lack of causal connection between the conduct alleged on the part

of a defendant and the injury suffered.

      For example, in Doe v. Pryor, several plaintiffs sued the Attorney General of

Alabama to enjoin enforcement of a statute making “deviate sexual intercourse” a

criminal offense. 344 F.3d 1282, 1285–86 (11th Cir. 2003). While one plaintiff lost

a custody dispute based on the challenged statute, the Eleventh Circuit held that this

injury was not “fairly traceable” to the Attorney General because the Attorney

General played no role in the custody dispute. Id. at 1285. What was lacking in Doe

is the same as what is lacking here: any connection between the defendant and the

injury. Id.; see also Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding that

injury was not fairly traceable to Secretary of the Interior, where there was no

allegation that Secretary caused any injury, in that case, a forcible eviction of a

leased property committed by the Seminole Tribe of Florida); Daogaru v. U.S.

Attorney Gen., 683 F. App'x 824, 825-26 (11th Cir. 2017) (dismissing federal

                                          10 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 11 of 31




government defendant and finding that defendant’s conduct was not fairly traceable

to injury in complaint challenging federal firearms law prohibiting the plaintiff from

possessing a firearm and ammunition in his home, where state law independently

prohibited plaintiff from possessing a firearm); Allen, 468 U.S. at 753 n.19 (holding

that parents lacked standing to sue the IRS for their children's diminished ability to

receive an education in a racially integrated school because, even though this was a

cognizable injury, “whatever deficiencies exist in the opportunities for desegregated

education for [plaintiffs'] children might not be traceable to IRS violations of law”).

      The instant matter is unlike the case in Arizona Governing Comm. for Tax

Deferred Annuity and Deferred Comp. Plans v. Norris, 463 U.S. 1073 (1983) which

found the state of Arizona responsible for a discriminatory fringe benefit plan it

adopted. In Norris, the plaintiff brought suit against the state of Arizona, the

Governing Committee responsible for adopting the plan, and several members of the

Committee. Id. at 1078 (Marshall, J., concurring). Notably, the plaintiff’s employer,

the Arizona Department of Economic Security, was not itself a defendant. Id. While

the Supreme Court did note that “an employer that adopts a fringe-benefit scheme

that discriminates among its employees on the basis of race, religion, sex, or national

origin violates Title VII regardless of whether third parties are also involved in the

discrimination” it emphasized the extent of the involvement of the defendants in

establishing and administering the discriminatory fringe benefit plan in reaching that

                                          11 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 12 of 31




conclusion. Id. at 1088–89 (Marshall, J., concurring). Indeed, the Supreme Court

noted the extensive involvement of Arizona’s Governing committee in establishing

the fringe benefit plan including the fact that it invited insurance companies to

submit bids outlining the terms on which they would supply benefits, selected the

companies that were to participate in the plan, and entered into contracts with them

governing the terms on which benefits were to be provide to employees. Id. It was

only “under these circumstances” that the Supreme Court held “there can be no

serious question” that the state was responsible for the discriminatory terms of the

fringe benefit plan. 463 U.S. at 1089 (Marshall, J., concurring).

      Indeed, courts that have based employer liability on participation in third party

programs that are discriminatory, emphasize the fact that the employer in those

situations had some control over the terms of the program and therefore can be said

to have perpetuated that discrimination. See Morgan v. Safeway Stores, Inc., 884

F.2d 1211, 1214-15 (9th Cir. 1989) (collecting authorities holding the same). The

Ninth Circuit’s decision in Morgan is directly on point. There, the Ninth Circuit held

that Safeway was not responsible for alleged discriminatory features of the Safeway

Credit Union benefit offered to employees because the grocery store did not

participate in the discriminatory program. Id. at 1215–16. The Ninth Circuit held as

much because there was no evidence of the participation of Safeway in establishing

or maintaining the credit union’s alleged discriminatory policy. Id. Safeway did not

                                          12 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 13 of 31




specify the terms of the program by contract, as in the Norris case, it did not require

its employees to participate in the alleged discriminatory program, it did not

establish conditions for receiving the benefits, and it did not develop the terms of the

program. Id.

      Just as in Morgan, the FDC Defendants and the Public Defender have no

involvement in the development of the state health care plans challenged in this

action. The FDC and the Public Defender are defined as state agencies under Section

110.123, which reserves the administration and authority for the state health care

plans, including engaging in all of the key indicia of participation outlined by the

Norris and Morgan courts, to DMS. The Amended Complaint does not plead any

facts demonstrating that the Public Defender or the FDC Defendants solicited any

plan terms, established any plan terms, entered into any contracts with service

providers or were part of the process for establishing or administering the state health

plans. Simply put, “participation” and control over the state health plan on the part

of these defendants has not been alleged or pled.

      Any invitation that the Article III standing requirement, an important

prudential requirement that speaks to the heart of this Court’s jurisdiction over the

subject matter of a dispute, can be premised on the Norris case must be rejected as

inapposite as applied here. Indeed, the plaintiff in the Morgan case argued that

“participation” in the allegedly discriminatory third party program does not require

                                          13 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 14 of 31




an active role on the part of the employer relying on the Ninth Circuit’s own

precedent in Norris v. Arizona Governing Comm. for Tax Deferred Annuity and

Deferred Comp. Plans, 671 F.2d 330 (9th Cir.1982), which would go on to the

Supreme Court, as cited supra. The Ninth Circuit plainly rejected this argument,

noting that the State of Arizona could be held liable because it took an active role in

administering and developing the program, adopted the plan, and entered into a

contract governing the terms of the plan, thus specifically agreeing to them. Morgan,

884 F.2d at 1214-15, n. 1. That active participation was lacking in the Morgan, and

it is lacking here.

       To be sure, the injury need not be “the very last step in the chain of causation”

to be fairly traceable to the defendant, but the conduct of the defendant must have at

least been a step in that chain. Bennett v. Spear, 520 U.S. 154, 168-69 (1997). In

Bennett, the plaintiff was found to have standing to sue a federal agency that issued

an advisory opinion, because the advisory opinion amounted to a “determinative or

coercive effect upon the action of someone else” leading to injury. Id. at 169. Indeed,

while another agency took ultimate action in the Bennett case, the exceptional

circumstances of the advisory opinion led to a finding that the injury was fairly

traceable to the agency issuing that advisory opinion. Id. at 168-171. In Bennett, the

government admitted that the specific advisory opinion at issue had a powerful and

coercive effect on the action of agencies playing a central role in the agency’s

                                           14 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 15 of 31




decision-making process. Id. at 169. Agencies bore the burden of articulating in its

administrative record why it decided to go against the advisory opinion and they

carried a substantial risk in disregarding the advisory opinion because it opened itself

up to criminal and civil penalties in those circumstances. Id. at 169-170. In fact, the

advisory opinion at issue in Bennett contained an “incidental take statement” that

provided that an action was not approved unless it was “in compliance with this

incidental take statement,” and warning that “[t]he measures described below are

nondiscretionary, and must be taken.” Id. at 170-71.

      This is hardly a situation in which the FDC Defendants or the Public Defender

caused Plaintiffs an injury by taking an action that had a “determinative or coercive

effect upon the action of someone else.” Rather, DMS solely controls the State

Group Health Insurance Plan and its terms.

      The allegations in the Amended Complaint simply do not meet the bar for

standing in this Circuit as recently articulated by the Eleventh Circuit. Jacobson v.

Fla. Sec'y of State, 957 F.3d 1193 (11th Cir. 2020) (holding that plaintiffs lacked

Article III standing to sue Secretary of State for dispute over election ballot ordering

where “Florida law expressly gives a different, independent official control over the

order in which candidates appear on the ballot”). Indeed, a plaintiff lacks standing

to challenge a rule if an independent source would have caused her to suffer the same

injury. Swann v. Sec'y, Georgia, 668 F.3d 1285, 1288–89 (11th Cir. 2012); Charles

                                          15 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 16 of 31




Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and

Procedure § 3531.5 (3d ed. 2008) (“Rather than a break in one causal chain, standing

may be defeated by finding a different cause.”). Here, the Plaintiffs’ injury is

attributable to DMS, and not fairly traceable to the FDC or Secretary Inch or the

Public Defender, meriting dismissal of all counts pled against these defendants.

      b.      Plaintiffs’ Injuries Are Not Redressable by the FDC Defendants or the
              Public Defender

      For an injury to be redressable “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan, 504

U.S. at 561. “Redressability is established . . . when a favorable decision ‘would

amount to a significant increase in the likelihood that the plaintiff would obtain relief

that directly redressed the injury suffered.’” Mulhall v. UNITE HERE Local 355,

618 F.3d 1279, 1290 (11th Cir. 2010) (quoting Harrell v. Fla. Bar, 608 F.3d 1241,

1260 n.7 (11th Cir. 2010)). Courts must be able “to ascertain from the record whether

the relief requested is likely to redress the alleged injury,” Steele v. Nat'l Firearms

Act Branch, 755 F.2d 1410, 1415 (11th Cir. 1985), and if they cannot, then there is

no jurisdiction to entertain the action. See DiMaio v. Democratic Nat'l Comm., 520

F.3d 1299, 1303 (11th Cir. 2008) (dismissing complaint for lack of standing because

it did not “suggest in any way how [the] ‘injury’ could be redressed by a favorable

judgment”).



                                           16 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 17 of 31




      Plaintiffs seek, inter alia, equitable relief in the form of permanent injunctive

relief against all of the defendants to: (1) cease enforcement of the State Plan

Exclusion of coverage for “gender reassignment or modification services and

supplies”; and (2) provide benefits that cover Plaintiffs’ asserted medically

necessary gender affirming care. (Doc. 34 pp. 62-63). Again, as DMS is the singular

controlling entity as to the determination and administration of the state health plans

as provided pursuant to Chapter 110 Fla. Stat., a favorable decision against the FDC

Defendants or the Public Defender will do nothing to redress the Plaintiffs’ alleged

injuries. The FDC Defendants and the Public Defender have no power or authority

to require DMS to alter the group health insurance plans already in effect. Moreover,

the FDC Defendants and the Public Defender could not compel or require DMS,

notwithstanding the current plans in effect, to provide funds that cover the benefits

the Plaintiffs seek, nor do the FDC Defendants have any authority to commit state

funds for such use.

      In fact, the FDC, Secretary Inch, and the Public defender are statutorily

prohibited from doing so as the state of Florida has exclusively made it the province

and authority of DMS to control such terms. See section I(a), supra. The Eleventh

Circuit’s opinion in Jacobson is on point. There, the Eleventh Circuit found that

relief ordered against Florida’s Secretary of State could not redress the injury caused

by the decision to order candidate names on a ballot in a certain way because

                                          17 of 31
      Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 18 of 31




nonparty supervisors of election, over whom the Secretary did not have any pertinent

control, were responsible for ballot ordering. 957 F.3d 1193. No factual allegations

have been pled to suggest such control exists in the instant matter.

       Ultimately, even if the Plaintiffs are successful in the counts against the FDC

Defendants or the Public Defender, the harm suffered by the Plaintiffs cannot be

redressed by these defendants. As such Plaintiffs lack Article III standing to sue the

FDC Defendants and the Public Defender. See Doe, 344 F.3d at 1285–86 (holding

that injuries suffered by plaintiff in custody proceeding by virtue of criminal statute

would not be redressed through lawsuit against the Alabama Attorney General where

injunctive relief against the Attorney General would have done nothing to change

the result the plaintiff suffered in the state court custody proceeding and nothing that

the court could order the Attorney General refrain from doing would address the

harm suffered); Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding plaintiff

could not establish standing against Secretary of the Interior because plaintiff failed

to show how a judgment against the Secretary would redress the harm caused by a

third party).

II.   Counts VII and VIII, Asserting Equal Protection Clause Violations, are Barred
      by the Doctrine of Sovereign Immunity
       Counts VII and VIII, brought pursuant to Section 1983, are lodged against

Secretary Inch in his official capacity and Mr. Thomas in his official capacity,

respectively, and allege a deprivation of rights under the Equal Protection Clause of
                                          18 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 19 of 31




the Fourteenth Amendment. This claim however is barred by the Eleventh

Amendment, and, while technically styled as an Ex Parte Young claim, that legal

fiction should not apply here.

      “Dual sovereignty is a defining feature of our Nation's constitutional

blueprint.” Sossamon v. Texas, 563 U.S. 277, 283 (2011) (citation omitted). “Upon

ratification of the Constitution, the States entered the Union ‘with their sovereignty

intact.’” Id. (citation omitted). It is a fundamental concept of Federalism that states

yield their sovereignty only with respect to matters exclusively assigned to the

federal government. See Blatchford v. Native Vill. of Noatak, 501 U.S. 775, 779

(1991). This concept underlies the Eleventh Amendment of the Constitution which

limits the power of federal courts to hear certain lawsuits brought against states. See

U.S. Const. amend. XI; P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506

U.S. 139, 144-46 (1993). The Eleventh Amendment provides that “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by citizens of

another state . . ..” U.S. Const. Amend. XI.

      The Amendment has been interpreted by the Supreme Court to forbid lawsuits

brought by citizens of a state against their own state in federal courts under most

circumstances. Congress may abrogate state sovereign immunity if it has

unequivocally expressed its intent to abrogate the immunity and if it has acted

                                          19 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 20 of 31




pursuant to a valid exercise of power. Seminole Tribe of Fla. v. Fla., 517 U.S. 44,

55 (1996). The doctrine of sovereign immunity has been interpreted to bar suits

against an unconsenting state brought by private parties regardless of the nature of

the relief sought. See id.; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984).

       Sovereign immunity, as embodied in the Eleventh Amendment, precludes

actions brought pursuant to Section 1983 against state entities for money damages

and for injunctive relief. Indeed, state entities and state officials sued in their official

capacities are not “persons” subject to suit under Section 1983. See Will v. Mich.

Dep't of State Police, 491 U.S. 58, 70–71 (1989). The state of Florida has not waived

its immunity to suits under Section 1983. See Gamble v. Fla. Dep't of Health &

Rehab. Servs., 779 F.2d 1509, 1513-20 (11th Cir. 1986).

       Nevertheless, the Eleventh Amendment and the doctrine of sovereign

immunity does not preclude suits against state officers in their official capacity for

prospective injunctive relief when the state officers’ alleged actions are in violation

of federal law. Ex Parte Young, 209 U.S. 123 (1908); Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011). This is because such suits, including suits under Section

1983, are not treated as suits against the state itself. Will, 491 U.S. at 71 n. 10.

       The Ex Parte Young doctrine creates a legal fiction allowing a claim against

a state officer to redress continuing violations of federal law. Verizon Md. Inc. v.

                                            20 of 31
      Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 21 of 31




Public. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002). However, Ex parte Young

cannot “operate as an exception to ... sovereign immunity where no defendant has

any connection to the enforcement of the challenged law at issue.” Summit Med.

Assocs., P.C. v. Pryor, 180 F.3d 1326, 1341 (11th Cir. 1999). Thus, before the

exception applies, the “state officer [named as a defendant in his official capacity

must have] the authority to enforce an unconstitutional act in the name of the state.”

Id.

       The Equal Protection Clause claims brought pursuant to Section 1983 against

Secretary Inch and Mr. Thomas in their official capacities must be dismissed

because, as state law makes clear, Secretary Inch and Mr. Thomas simply have no

influence, effect, or authority to dictate the terms of the state health plans challenged

by the Plaintiffs. Indeed, only if a state officer has the authority to enforce an

unconstitutional act in the name of the state can the Supremacy Clause be invoked

to strip the officer of his official or representative character and subject him to the

individual consequences of his conduct. Summit Med. Assocs., P.C., 180 F.3d at

1341 (citing Ex Parte Young). Where the named defendant lacks any responsibility

to enforce the statute or scheme at issue the real party in interest is the state and the

suit remains barred by the Eleventh Amendment. Summit Med. Assocs. P.C., 180

F.3d at 1341.




                                           21 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 22 of 31




      The fact of the matter is that Secretary Inch, as the Secretary of the FDC, and

Mr. Thomas, as the Second Judicial Circuit’s Public Defender, have no control over

or authority over the provision of healthcare insurance coverage to state employees

under Section 110.123. DMS is tasked by statute with establishing the health care

plans for all state employees. Secretary Inch and Mr. Thomas are not authorized in

any way to solicit bids for health insurance plans, establish exclusions, enter into

contracts for the provision of healthcare coverage, or otherwise dictate to any state

employee the contours of healthcare coverage. That is DMS’s responsibility.

      This case is unlike those that have found a connection sufficient to support an

Ex Parte Young claim. For example, the Eleventh Circuit in Luckey v. Harris, 860

F.2d 1012, 1016 (11th Cir. 1988) held that personal action by the defendants causing

injury is not a necessary condition of injunctive relief against a state official in their

official capacity, but that the official must still have been responsible for the action

leading to the injury. While the defendants in that case contended that personal

action on the part of the official sued was required to defeat Eleventh Amendment

immunity, the court held all that was required was that the official was “responsible

for the challenged action.” Id. at 1015. According to the Eleventh Circuit, the state

officer sued must “by virtue of his office, ha[ve] some connection” with the

unconstitutional act or conduct complained of whether that connection arises out of

general law or is specifically created by the act itself. Id. at 1016.

                                           22 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 23 of 31




      In relying on these holdings, the Eleventh Circuit found that the governor of

Georgia and Georgia judges were proper official defendants in an Ex Parte Young

action challenging systemic deficiencies in the Georgia indigent criminal defense

system resulting in constitutional deprivation. Id. at 1015-1016. This was because

the governor was responsible for law enforcement in the state, charged with

executing the laws faithfully, and had residual power to commence criminal

prosecutions by state statute. Similarly, Judges were responsible for administering

the system of representation for indigent criminally accused defendants by state

statute. This made them appropriate defendants against whom prospective relief

could be ordered. Id. at 1016.

      But this is not a case where alleged deficiencies in a system are being

challenged against those that are responsible for the system. By statute, neither

Secretary Inch nor Mr. Thomas has any responsibility for the establishment of the

state health plans. Far from “some connection,” they have no connection to the harm

alleged by the Plaintiffs.

      Because Secretary Inch and Mr. Thomas lack the authority to establish the

state health plan or enforce any exclusion that Plaintiffs allege caused them harm,

the fiction of Ex Parte Young simply does not hold water. See Osterback v. Scott,

782 F. App'x 856, 858–59 (2019) (holding that suit against the Governor of Florida

in his official capacity was barred by sovereign immunity and not subject to Ex Parte

                                         23 of 31
       Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 24 of 31




Young exception because, while the Governor had constitutional and statutory

authority to enforce the law and oversee the executive branch, the responsibility for

the enforcement of a challenged provision rested with the Division of Administrative

Hearings). The non-fiction is that the Amended Complaint is a suit against the state,

and the challenges lodged against Secretary Inch and Mr. Thomas in their official

capacities are barred by the doctrine of sovereign immunity.

III.    Plaintiffs’ Title VII Claims Against the FDC Defendants and the Public
        Defender in Counts III and IV Must be Dismissed because Plaintiffs Fail to
        Plead Facts Stating a Cause of Action Under Title VII for Sex Discrimination

        Plaintiffs’ claims under Title VII against the FDC and the Public Defender

must be dismissed because they fail to plead facts to support a claim of sex

discrimination. While Plaintiffs may advance the argument that discrimination

against someone based on their gender identity is ipso facto discrimination based on

sex, that argument is not supported by the plain language of Title VII’s text. Further,

the Amended Complaint fails to state a cause of action for sex discrimination based

on a sex-stereotyping theory.

        Since 1964, Title VII has prohibited employers from “discriminat[ing]”

against any individual with respect to employment “because of such individual’s ...

sex.” 42 U.S.C. § 2000e-2(a)(1). Title VII was meant to prohibit—actions within the

terms and conditions of employment that disadvantage one sex as to the other. See

Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998). That one sex is

                                          24 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 25 of 31




treated disadvantageously because of their sex is a threshold showing that, while it

does not always require a showing that a similarly situated comparator was treated

less favorably, still must be supported by evidence of disparate treatment of the

sexes. Id. (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 25 (1993) (Ginsburg, J.,

concurring)) (“The critical issue, Title VII’s text indicates, is whether members of

one sex are exposed to disadvantageous terms or conditions of employment to which

members of the other sex are not exposed.”). Indeed, Title VII’s sex-discrimination

ban requires plaintiffs to show “disparate treatment of men and women.” Price

Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989) (plurality) (quoting Los Angeles

Dep’t of Water & Power v. Manhart, 435 U.S. 702, 707 n.13 (1978)).

      Plaintiffs’ allegations of discrimination in violation of Title VII in the

Amended Complaint appear to allege that the gender reassignment or modification

services exclusion in the state group health insurance plan is inherently

discriminatory on the basis of sex because it discriminates against transgender

individuals for failing to conform to stereotypes about the sexes. Ultimately though,

the Amended Complaint fails to plead any facts establishing that the Plaintiffs were

treated disparately because of their sex by application of the terms of the state health

plan. Any invitation to extend sex stereotyping jurisprudence to essentially create a

stand-alone stereotyping claim, and not just as evidence to support a disparate




                                          25 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 26 of 31




treatment claim on the basis of an enumerated protected class in Title VII, must be

rejected.

      The genesis of sex stereotyping claims is the Supreme Court’s decision in

Price Waterhouse. Crucially, Price Waterhouse did not hold that sex stereotyping is

per se unlawful, regardless of whether the reliance on stereotypes is used to favor

one sex over another. If that were the holding, then discrimination against a

transgender person is per se unlawful as well because transgender men and women

do not conform with sex stereotypes as to how they should identify themselves,

which appears to be the claim asserted by the Plaintiffs in the Amended Complaint.

But Price Waterhouse only makes sex-stereotyping actionable to the extent it

provides evidence of favoritism of one sex over the other. Id. at 251 (holding that

sex-stereotyping is not sex discrimination per se, but is only actionable when

disparate treatment of men and women results from sex stereotypes), see also

id. (“An employer who objects to aggressiveness in women but whose positions

require this trait places women in an intolerable and impermissible catch 22: out of

a job if they behave aggressively and out of a job if they do not. Title VII lifts women

out of this bind.”) (citations and quotations omitted).

      Indeed, the Eleventh Circuit expressly held as much in Evans v. Georgia Reg’l

Hosp., where it held that a gender non-conformity claim is not “just another way to

claim discrimination based on sexual orientation,” and clarified that its holding in

                                          26 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 27 of 31




Glenn v. Brumby, was not meant to transform claims of discrimination based on

transgender status into sex stereotyping claims. 850 F.3d 1248, 1254–55 (11th Cir.

2017) (citing Glenn v. Brumby, 663 F.3d 1312, 1318–19 (11th Cir. 2011)). The

plaintiff in Evans argued, citing Glenn, that discrimination because of sexual

orientation was per se discrimination based on gender non-conformity, because

sexual attraction to a member of the same sex was contrary to a stereotypes about to

whom members of a certain sex should be attracted. Id. at 1254-55. The Eleventh

Circuit held that because there was no evidence of gender non-conformity beyond

Ms. Evans’ status as a lesbian, she could not prevail on her sex discrimination claim.

Id. Gender non-conformity discrimination is not just another way to claim

discrimination based on sexual orientation, but rather is a distinct avenue of relief in

a sex discrimination claim. Id. at 1255. As Judge Pryor clarified in his concurrence

in Evans, sex stereotyping claims are ultimately about behavior and not status.

Evans, 850 F.3d at 1259 (J. Pryor, concurring).

      Glenn does not stand for the proposition that discrimination against a

transgender person for being transgender is discrimination on the basis of gender

non-conformity and therefore sex discrimination. At best, statements suggesting this

to be the case in Glenn, relying solely on law review articles, are dicta as it was not

essential to the holding. See Glenn, 663 F.3d at 1316. Indeed, and to the contrary,

Glenn’s holding is that “discrimination against a transgender individual because of

                                          27 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 28 of 31




her gender non-conformity is sex discrimination, whether it's described as being on

the basis of sex or gender.” Id. at 1317. That does not mean that discrimination

against a transgender individual is inherently sex discrimination or discrimination

against someone on the basis of a stereotype about the sexes is actionable, without

any evidence that one sex was treated disadvantageously as compared to the other.

      To be sure, if the law of the Circuit were otherwise, the Eleventh Circuit could

not have reached the result it did in Bostock v. Clayton Cty. Bd. of Comm’rs., where

it held that Title VII does not prohibit discrimination based on sexual orientation.

723 F. App'x 964 (11th Cir. 2018), cert. granted sub nom. Bostock v. Clayton Cty.,

Ga., 139 S. Ct. 1599 (2019). The same rationale applies in equal force to claims

centered on the inherent gender non-conforming aspects of transgender individuals.

      While it is true that Title VII has been interpreted to apply to situations that

Congress might not have contemplated when it enacted the statute, a reading of Title

VII’s prohibition of sex discrimination to include discrimination as alleged here, as

a form of sex-stereotyping or otherwise, goes beyond the limits of the text. Indeed,

the Supreme Court in Oncale, interpreted Title VII to apply to male-on-male sexual

harassment, something not contemplated by Congress when enacting Title VII in

1964. As the Supreme Court explained:

      [S]tatutory prohibitions often go beyond the principal evil to cover
      reasonably comparable evils, and it is ultimately the provisions of our
      laws rather than the principal concerns of our legislators by which we
      are governed. Title VII prohibits “discriminat [ion] ... because of ...
                                         28 of 31
       Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 29 of 31




        sex” in the “terms” or “conditions” of employment. Our holding that
        this includes sexual harassment must extend to sexual harassment of
        any kind that meets the statutory requirements.

Oncale, 523 U.S. at 80. Fundamentally though, interpreting Title VII to prohibit

claims of discrimination based on sex-stereotyping claims centered on status rather

than behavior and a showing that a stereotype resulted in the disadvantageous

treatment of someone based on sex, is not a result that inures from the text of Title

VII.

        Plaintiffs have not pled that they have been treated disadvantageously from

the opposite sex. Plaintiffs essentially allege that the State Group Health Insurance

Plan’s exclusion causes them harm because they do not conform to gender

stereotypes as transgender individuals. But this does not suffice to establish a claim

under Title VII which focuses, again, on the disadvantages of one sex as to the other.

Indeed, the terms of the State Group Health Insurance Plan apply the same way to

males and females. For these reasons, the Plaintiffs fail to allege facts to establish

that the exclusion operates to disadvantage one sex as to the other or is facially

discriminatory on the basis of sex in any way.

        To read the statute otherwise goes beyond the outer limits of Title VII’s text

even if it is ambiguous on this point. Even ambiguous statutes should not be

interpreted in a way that would have major policy implications, as Congress “does

not alter the fundamental details of a regulatory scheme in vague or ancillary

                                          29 of 31
    Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 30 of 31




provisions—it does not, one might say, hide elephants in mouseholes.” Whitman v.

Am. Trucking Ass'n, 531 U.S. 457, 468 (2001), see also, e.g., Gonzales v.

Oregon, 546 U.S. 243, 267 (2006) (same). The allegations in the Amended

Complaint as pled by the Plaintiffs simply fail to state cognizable claim under Title

VII, warranting dismissal of those claims as to the FDC and the Public Defender.

                                    Conclusion

      For the foregoing reasons, the FDC Defendants and the Public Defender

request that this Court dismiss Count’s III, IV, VII, and VIII of the Amended

Complaint, with prejudice.

      Respectfully submitted this 29th day of May, 2020.

                                       /s/ Jeffrey D. Slanker
                                       JEFFREY D. SLANKER
                                       Florida Bar No. 100391
                                       E-mail: jslanker@sniffenlaw.com
                                       MICHAEL P. SPELLMAN
                                       Florida Bar No. 937975
                                       E-mail: mspellman@sniffenlaw.com
                                       MARK K. LOGAN
                                       Florida Bar No. 0494208
                                       E-mail: mlogan@sniffenlaw.com

                                       SNIFFEN & SPELLMAN, P.A.
                                       123 North Monroe Street
                                       Tallahassee, Florida 32301
                                       Telephone: (850) 205-1996
                                       Facsimile: (850) 205-3004

                                       Attorneys for the FDC Defendants and the
                                       Public Defender


                                         30 of 31
     Case 4:20-cv-00020-MW-MAF Document 59 Filed 05/29/20 Page 31 of 31




                       WORD COUNT CERTIFICATION

      This document complies with the word limits set forth in N.D. Fla. Local Rule
7.1(F), and contains 7,437 words, which includes all portions of this motion, even
those permitted to be excluded from this word count by Local Rule.

                                        /s/ Jeffrey D. Slanker
                                        JEFFREY D. SLANKER

                          CERTIFICATE OF SERVICE

        The undersigned certifies that on this 29th day of May, 2020, a true and correct
copy of the foregoing was electronically filed in the U.S. District Court, Northern
District of Florida, using the CM/ECF system which will send a notice of electronic
filing to all counsel of record.

                                        /s/ Jeffrey D. Slanker
                                        JEFFREY D. SLANKER




                                          31 of 31
